                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

EQUAL EMPLOYMENT                                        )
OPPORTUNITY COMMISSION,                                 )
          Plaintiff,                                    )
                                                        )
     and                                                )
                                                        )
MELINDA HUERTA,                                         )
          Plaintiff-Intervenor,                         )
                                                        )
         v.                                             )   Case No. 6:18-cv-03177-RK
                                                        )
NEW PRIME, INC.,                                        )
d/b/a PRIME, INC.,                                      )
              Defendant.                                )

                            JOINT DISMISSAL WITH PREJUDICE

         COME NOW plaintiff Equal Employment Opportunity Commission, plaintiff-intervenor

Melinda Huerta, and defendant New Prime, Inc., d/b/a Prime, Inc., by and through their respective

counsel, and hereby stipulate and agree that all claims of plaintiff and plaintiff-intervenor are

hereby dismissed with prejudice, with each party to bear their own respective attorneys’ fees and

costs.

AGREED TO AND RESPECTFULLY SUBMITTED,

                  EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                  By: /s/ Dayna F. Deck
                          Dayna F. Deck MO #39033
                          Senior Trial Attorney
                          Kansas City Area Office
                          400 State Ave., Suite 905
                          Kansas City, KS 66101
                          913-551-5848(voice)
                          913-551-6957(fax)
                          dayna.deck@eeoc.gov
                          Attorney for Plaintiff EEOC


                                                 1

              Case 6:18-cv-03177-RK Document 155 Filed 02/21/20 Page 1 of 3
    THORNBERRY BROWN, LLC

    By: /s/ Randall W. Brown
            Randall W. Brown MO #43805
            Randy@ThornberryBrown.com
            Stephen C. Thornberry MO #44354
            Steve@ThornberryBrown.com
            4550 Main Street, Suite 205
            Kansas City, Missouri 64111
            (816) 531-8383 telephone
            (816) 531-8385 facsimile
            Attorneys for Plaintiff-Intervenor

    BAIRD LIGHTNER MILLSAP, P.C.

    By: /s/ Tina G. Fowler
            Tina G. Fowler MO #48522
            tfowler@blmlawyers.com
            Rachel A. Riso MO #57145
            rriso@blmlawyers.com
            1901C South Ventura
            Springfield, Missouri 65804
            Telephone: (417) 887-0133
            Attorneys for Defendant Prime




                                    2

Case 6:18-cv-03177-RK Document 155 Filed 02/21/20 Page 2 of 3
                               CERTIFICATE OF SERVICE


        The undersigned hereby certifies that on the 21st day of February, 2020, I electronically
filed the above and foregoing document using the Court’s e-filing system which sent notification
to the following:

Andrea G. Baran                                            Randall W. Brown
MO Bar #46520                                              MO Bar #43805
EEOC Regional Attorney                                     Attorneys for Plaintiff-Intervenor
andrea.baran@eeoc.gov                                      randy@thornberrybrown.com

C. Felix Miller                                            Stephen C. Thornberry
MO Bar #28309                                              MO Bar #44354
EEOC Supervisory Trial Attorney                            Attorneys for Plaintiff-Intervenor
felix.miller@eeoc.gov                                      steve@thornberrybrown.com

Dayna F. Deck
MO Bar #39033
EEOC Senior Trial Attorney
dayna.deck@eeoc.gov


                                                /s/ Tina G. Fowler
                                                Tina G. Fowler




                                               3

         Case 6:18-cv-03177-RK Document 155 Filed 02/21/20 Page 3 of 3
